                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

ISSAC BRANCH, III                                                                    PLAINTIFF

v.                               Case No. 3:17-cv-00007-KGB

STATE OF ARKANSAS, et al.                                                         DEFENDANTS

                                             ORDER

       On October 19, 2017, the Court denied plaintiff Issac Branch, III’s motion to proceed in

forma pauperis because it was incomplete, and the Court directed Mr. Branch to file, on or before

November 19, 2017, a complete in forma pauperis application (Dkt. No. 4). The Court also

directed Mr. Branch to file an amended complaint on or before November 19, 2017 (Id). Mr.

Branch was advised that, if he failed to do so timely, this case would be dismissed pursuant to

Local Rule 5.5(c)(2) of the Rules of the United States District Courts for the Eastern and Western

Districts of Arkansas, which provides in part: “If any communication from the Court to a pro se

plaintiff is not responded to within thirty (30) days, the case may be dismissed without prejudice.”

       As of the date of this Order, Mr. Branch has not complied with the Court’s Order of October

19, 2017, and the time for doing so has passed. Accordingly, this case is dismissed without

prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

would not be taken in good faith.

       So ordered this 3rd day of October, 2018.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
